 Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 1 of 64 PageID# 6


York Circuit Circuit Court                  Case No.:CL20001559-00
BAINES, KEVIN W                      Vs     ADVANCE AUTO PARTS



                                TABLE OF CONTENTS
                        Document Index                  Date Filed     Page
INITIAL FILING - EMP:                                   11/23/2020    1 - 61
OTHER - COVER SHEET                                     11/23/2020    62 - 62
RECEIPT 11/23/2020 11:56:15 AM.pdf                                    63 - 63




                                                                         EXHIBIT
                                                                                 1
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 2 of 64 PageID# 7




                                  Page 1
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 3 of 64 PageID# 8




                                  Page 2
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 4 of 64 PageID# 9




                                  Page 3
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 5 of 64 PageID# 10




                                  Page 4
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 6 of 64 PageID# 11




                    Page 5
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 7 of 64 PageID# 12




                    Page 6
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 8 of 64 PageID# 13




                    Page 7
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 9 of 64 PageID# 14




                    Page 8
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 10 of 64 PageID# 15




                    Page 9
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 11 of 64 PageID# 16




                    Page 10
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 12 of 64 PageID# 17




                    Page 11
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 13 of 64 PageID# 18




                    Page 12
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 14 of 64 PageID# 19




                    Page 13
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 15 of 64 PageID# 20




                    Page 14
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 16 of 64 PageID# 21




                    Page 15
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 17 of 64 PageID# 22




                    Page 16
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 18 of 64 PageID# 23




                    Page 17
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 19 of 64 PageID# 24




                    Page 18
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 20 of 64 PageID# 25




                    Page 19
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 21 of 64 PageID# 26




                    Page 20
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 22 of 64 PageID# 27




                    Page 21
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 23 of 64 PageID# 28




                    Page 22
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 24 of 64 PageID# 29




                    Page 23
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 25 of 64 PageID# 30




                    Page 24
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 26 of 64 PageID# 31




                    Page 25
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 27 of 64 PageID# 32




                    Page 26
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 28 of 64 PageID# 33




                    Page 27
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 29 of 64 PageID# 34




                    Page 28
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 30 of 64 PageID# 35




                    Page 29
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 31 of 64 PageID# 36




                    Page 30
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 32 of 64 PageID# 37




                    Page 31
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 33 of 64 PageID# 38




                    Page 32
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 34 of 64 PageID# 39




                    Page 33
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 35 of 64 PageID# 40




                    Page 34
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 36 of 64 PageID# 41




                    Page 35
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 37 of 64 PageID# 42




                    Page 36
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 38 of 64 PageID# 43




                    Page 37
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 39 of 64 PageID# 44




                    Page 38
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 40 of 64 PageID# 45




                    Page 39
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 41 of 64 PageID# 46




                    Page 40
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 42 of 64 PageID# 47




                    Page 41
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 43 of 64 PageID# 48




                    Page 42
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 44 of 64 PageID# 49




                    Page 43
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 45 of 64 PageID# 50




                    Page 44
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 46 of 64 PageID# 51




                    Page 45
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 47 of 64 PageID# 52




                    Page 46
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 48 of 64 PageID# 53




                    Page 47
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 49 of 64 PageID# 54




                    Page 48
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 50 of 64 PageID# 55




                    Page 49
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 51 of 64 PageID# 56




                    Page 50
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 52 of 64 PageID# 57




                    Page 51
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 53 of 64 PageID# 58




                    Page 52
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 54 of 64 PageID# 59




                    Page 53
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 55 of 64 PageID# 60




                    Page 54
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 56 of 64 PageID# 61




                    Page 55
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 57 of 64 PageID# 62




                    Page 56
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 58 of 64 PageID# 63




                    Page 57
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 59 of 64 PageID# 64




                    Page 58
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 60 of 64 PageID# 65




                    Page 59
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 61 of 64 PageID# 66




                    Page 60
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 62 of 64 PageID# 67




                                  Page 61
Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 63 of 64 PageID# 68




                                  Page 62
Receipt : 20000030364          Case 4:20-cv-00187-RBS-DEM Document 1-1 Filed 12/11/20 Page 64 of 64 PageID# 69                                    Page 1 of 1




                                                                      OFFICIAL RECEIPT
                                                            YORK COUNTY - POQUOSON CIRCUIT COURT
                                                                            CIVIL



              DATE : 11/23/2020                   TIME : 11:55:01                                   CASE # : 199CL2000155900




                                                               PY
          RECEIPT # : 20000030364        TRANSACTION # : 20112300076
         CASHIER : TRB              REGISTER # : B539                                           FILING TYPE : EMP                 PAYMENT : FULL PAYMENT
 CASE COMMENTS : BAINES, KEVIN W v. ADVANCE AUTO PARTS
    SUIT AMOUNT : $45,000.00
      ACCOUNT OF : BAINES, KEVIN W
          PAID BY : BAINES, KEVIN W
            CASH : $100.00
    DESCRIPTION 1 : EMP:APPEAL - EMPLOYMENT COMMISSION
                        2 : PLAINTIFF: BAINES, KEVIN W


   ACCOUNT
    CODE
     049
       106
           WRIT TAX (CIVIL)
                TECHNOLOGY TRST FND
                                      O
                        3 : NO HEARING SCHEDULED

                            DESCRIPTION                                PAID

                                                                              $5.00
                                                                              $5.00
                                                                                      ACCOUNT
                                                                                       CODE
                                                                                        219
                                                                                        229
                                                                                              LAW LIBRARY
                                                                                                              DESCRIPTION


                                                                                              COURTHOUSE MAINTENANCE FEE (CHMF)
                                                                                                                                               PAID

                                                                                                                                                      $2.00
                                                                                                                                                      $2.00
                                     C
       123      LEGAL AID SERVICES                                            $9.00     304   CIVIL FILING FEE (LAW & EQUITY)                     $50.00
       147      INDIGENT ASSISTANCE (INA)                                     $1.00
       170      COURT TECHNOLOGY FUND                                     $10.00

                                                                                                                                TENDERED : $      100.00
                                                                                                                            AMOUNT PAID : $           84.00
                                                                                                                         CHANGE AMOUNT : $            16.00




                                                         Page CLERK
                                                              63 OF COURT : KRISTEN N. NELSON
